 Case: 1:18-cv-00250-RWS Doc. #: 63 Filed: 07/02/20 Page: 1 of 2 PageID #: 273




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

WILLIE WILLIS,                            )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 1:18 CV 250 RWS
                                          )
CAPE GIRARDEAU COUNTY JAIL,               )
et al.,                                   )
                                          )
            Defendants.                   )

                           MEMORANDUM AND ORDER

      Defendant again moves to dismiss plaintiff’s case because plaintiff did not

sign his answers to interrogatories and comply with the verification requirement of

Fed. R. Civ. P. 33(b)(3) and (5), despite being granted an extension of time to do

so and explicit instructions by the Court. (Doc. 58). Plaintiff has apparently also

failed to provide any documents in response to the request for documents.

However, defendant does not attach the responses it received from plaintiff so that

the Court can determine whether plaintiff met his obligations or not. Defendant

cannot expect this Court to enter such a harsh sanction against plaintiff without

providing any evidence that plaintiff has failed and refused to comply with its

requirements. Accordingly, the motion to dismiss will be denied without prejudice

to filing a properly supported motion.
 Case: 1:18-cv-00250-RWS Doc. #: 63 Filed: 07/02/20 Page: 2 of 2 PageID #: 274




      Plaintiff asks again for the appointment of counsel, but this request does not

excuse plaintiff from complying with the Orders of this Court and properly

responding to discovery requests, obligations that remain his whether or not

counsel is appointed. I continue to believe that appointment of counsel is not

warranted at this time after consideration of the relevant factors. See Patterson v.

Kelley, 902 F.3d 845, 850 (8th Cir. 2018); Phillips v. Jasper Cty. Jail, 437 F.3d

791, 794 (8th Cir. 2006).

       Accordingly,

      IT IS HEREBY ORDERED that defendant’s motion to dismiss case [60] is

denied without prejudice to filing a properly supported motion.

      IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel

[62] is denied without prejudice.




                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE
Dated this 2nd day of July, 2020.




                                          2
